Case 2:20-cv-00180-JLB-MRM Document 29-10 Filed 05/18/20 Page 1 of 4 PageID 437




                EXHIBIT 10
    Case 2:20-cv-00180-JLB-MRM Document 29-10 Filed 05/18/20 Page 2 of 4 PageID 438




                            https://nyti.ms/2DQGBNq



After Furor, Literary Group Withdraws Honor for ʻCentral Park Fiveʼ
Prosecutor
By Sean Piccoli and Michael Gold

Nov. 28, 2018


[What you need to know to start the day: Get New York Today in your inbox.]

Just two days after it came under ﬁre for announcing an award for a novelist and former New York City
prosecutor who oversaw the prosecution of the Central Park Five — teenage boys wrongly convicted of
rape in 1989 — the organization behind the award withdrew it.

Mystery Writers of America, which promotes mystery and detective ﬁction and presents the annual
Edgar Awards, said Thursday that it would no longer honor Linda Fairstein, a best-selling crime author,
with one of its “Grand Master” awards for literary achievement.

The New York-based organization said in a statement that its board “was unaware” of Ms. Fairstein’s
role in the infamous Central Park Five case until members raised concerns.

“After profound reﬂection, the Board has decided that M.W.A. cannot move forward with an award that
lacks the support of such a large percentage of our members,” the group said.

The furor began on Tuesday when Mystery Writers of America announced that Ms. Fairstein would be
one of two writers honored as Grand Masters at the organization’s awards banquet next spring in New
York. Ms. Fairstein is the author of 20 novels about a ﬁctional Manhattan prosecutor, Alexandra Cooper,
modeled on her own real-life past work as the chief of the sex-crimes unit of the Manhattan district
attorney’s ofﬁce.

In June, the city released thousands of pages of internal law enforcement documents from the original
Central Park Five investigation — some never previously made public — that reinforced the decision in
2002, based on DNA evidence, to overturn the convictions for all ﬁve defendants, who had confessed to
the crime. In July, Ms. Fairstein wrote an op-ed in the New York Law Journal defending the prosecution.
“The confessions were not coerced,” she wrote.

Another writer and Edgar Award winner, Attica Locke, in a series of tweets on Tuesday, urged the
organization to honor someone else. “She is almost single-handedly responsible for the wrongful
incarceration of the Central Park Five,” wrote Ms. Locke, who also worked on ﬁlmmaker Ava
DuVernay’s upcoming Netﬂix docudrama on the case.

Ms. Locke wrote that Ms. Fairstein “never apologized or recanted her insistence” on the boys’ guilt
despite their subsequent exonerations. “Just because she has a ﬂourishing publishing career does not
mean we should ignore her past — or her continued unwillingness to accept responsibility for ruining
ﬁve innocent men’s lives,” she wrote. “I cannot support this decision.”
    Case 2:20-cv-00180-JLB-MRM Document 29-10 Filed 05/18/20 Page 3 of 4 PageID 439



Ms. Fairstein ﬁred back at Ms. Locke on Twitter, defending her ofﬁce’s handling of the prosecution while
also minimizing her own role in it. “I was neither the prosecutor nor investigator in the case you
mention,” Ms. Fairstein wrote. “I was certainly NOT the person who ʻsingle-handedly spearheaded’ the
investigation,” Ms. Fairstein wrote.

“Why don’t you and I have a civilized conversation, so I can refresh you with the facts?” She wrote.
“Thank you.”

On Thursday, after Mystery Writers of America made its announcement, she thanked the organization
for listening to her concerns.

Ms. Fairstein, in a statement posted to Facebook on Thursday, she said she was “extremely
disappointed” with the group’s decision and remained “enormously proud” of her work with the sex-
crimes unit.

“I thank M.W.A. for the initial honor and for the joy it inspired, which can never be revoked, and I am
happy to enthusiastically support the new Grand Master,” she wrote.

Ms. Fairstein could not be reached for comment on Wednesday, and a representative responded to a
request for an interview on Thursday to the Facebook post.

Ofﬁcials with the Mystery Writers of America did not immediately respond to calls and emails on
Wednesday. “We are taking seriously the issues raised by Attica Locke,” read a statement posted to the
organization’s website that has since been removed. “Our board is going to discuss these concerns as
soon as possible and make a further statement soon.”

On Facebook, novelist Andrew Gross defended Ms. Fairstein on Wednesday as a worthy Edgar Award
recipient: “For a person who has devoted her career to real-world situations that have advanced
women’s rights to be attacked and demonized by people whose toughest real-world decisions are how to
deﬁne a gerund or what book to review is a sign that the inmates are truly running the asylum.”

In an interview on Wednesday, Kellye Garrett, a novelist, said Mystery Writers of America should
rescind the award if Ms. Fairstein did not volunteer to give it up. Ms. Garrett praised the organization
but said its leaders should explain how they came to choose Ms. Fairstein in the ﬁrst place. “It’s not a
secret, her connection to the Central Park Five,” she said.

“They have work to do,” Ms. Garrett said, “especially when it comes to inclusivity and embracing
writers from marginalized communities.”

At an anxious moment in the city’s history, with violent crime near its peak, police in 1989 arrested ﬁve
boys, all black and Hispanic and ages 14 to 16, for the rape and near-fatal beating of Trisha Meili, a 28-
year-old white woman who was attacked as she jogged through Central Park after work.

All ﬁve youths said their confessions were coerced. But all were convicted in 1990. Four of the teenagers
spent about seven years in prison. The other was incarcerated for 13 years. Twelve years after the
convictions, DNA evidence pointed to a serial rapist, Matias Reyes, who confessed to the attack while
      Case 2:20-cv-00180-JLB-MRM Document 29-10 Filed 05/18/20 Page 4 of 4 PageID 440




serving a life sentence for other crimes. The Manhattan district attorney agreed to vacate the Central
Park Five convictions in 2002. The ﬁve — Antron McCray, Kevin Richardson, Yusef Salaam, Raymond
Santana Jr. and Kharey Wise — later received a settlement from the city totaling nearly $45 million.
